DETAILED ACTION
This action is a response to an application filed 10/2/2019 in which claims 36-61 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-51 and 53-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL: Nokia, Alcatel-Lucent Shanghai Bell “Measurement coordination in LTE/NR tight interworking”, herein Nokia and Gheorghiu et al. Pub. No.: 2016/0337893, herein Gheorghiu.
As to claim 36, Nokia teaches a method performed by a second network node, the method being for handling a second configuration for second measurements to be performed by a wireless device, the method comprising:
(Nokia page 1 section 3 first paragraph the gNB is required to provide assistance information to the LTE eNB (second network node and page 2 steps 3 and 4 the LTE eNB decides which part of the proposed configuration to accept and sends the actual configuration to the UE)

Nokia does not teach

with second measurement gaps 
determining being based on at least one of: 
i. a first status of the first carrier, and 
ii. whether or not the wireless device is configured with a first configuration by a first network node having a first communication with the wireless device, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, and
 initiating providing a first indication based on a first result of the determination to at least one of:
 a) the first network node and b) the wireless device.  

However Gheorghiu does teach
with second measurement gaps (Gheorghiu [0024] configuring the UE for measurement gaps)

determining being based on at least one of: 
(Gheorghiu [0025] receiving a band-specific measurement based at least in part of the capability of the receivers to measure one or more target bands (e.g., whether the band is measureable or not (first status)) and 
ii. whether or not the wireless device is configured with a first configuration by a first network node having a first communication with the wireless device, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, and
 initiating providing a first indication based on a first result of the determination to at least one of:
 a) the first network node and b) the wireless device (Gheorghiu [0025] the UE receives measurement gap indication)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu, because Gheorghiu [0028] teaches us determining a measurement gap configuration based at least in part of UL interruptions for a corresponding UL configuration and [0031] at least one first CC with an UL control channel is unavailable based at least in part on a measurement gap configured for a UE, and receiving UL control information on a second CC with an UL control channel during the measurement gap based at least in part on the determination.


As to claim 43, Nokia teaches a method performed by a first network node, the method being for handling at least one of a first configuration for first measurements and a second configuration for second measurements to be performed by a wireless device having a first communication with the first network node, the method comprising: 
(Nokia page 1 section 3 first paragraph the gNB is required to provide assistance information to the LTE eNB (second network node and page 2 steps 3 and 4 the LTE eNB decides which part of the proposed configuration to accept and sends the actual configuration to the UE)

Nokia does not teach

with second measurement gaps 
 the first result being based on at least one of:
 i. a first status of the first carrier, and 
ii. whether or not the wireless device is configured with a first configuration by the first network node, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, determining whether or not to configure the wireless device with a third configuration, the third configuration being to configure the wireless device with third measurement gaps to perform third measurements on the first carrier, the determining being based on the received first indication, and
 initiating providing a third indication based on a second result of the determination of whether or not to configure the wireless device with the third configuration to at least one of:
 a) the second network node and b) the wireless device.  

However Gheorghiu does teach
(Gheorghiu [0024] configuring the UE for measurement gaps)
determining being based on at least one of: 
i. a first status of the first carrier (Gheorghiu [0025] receiving a band-specific measurement based at least in part of the capability of the receivers to measure one or more target bands (e.g., whether the band is measureable or not (first status)) and 
ii. whether or not the wireless device is configured with a first configuration by a first network node having a first communication with the wireless device, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, and
 initiating providing a first indication based on a first result of the determination to at least one of:
 a) the first network node and b) the wireless device (Gheorghiu [0025] the UE receives measurement gap indication)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu for the same reason stated in claim 36.


As to claim 50, Nokia teaches a method performed by a wireless device, the method being for handling at least one of a first configuration for first measurements and a second configuration for second measurements to be performed by the wireless device, the wireless device having a first communication with a first network node, the method comprising: 

obtaining: 
(Nokia page 1 section 3 first paragraph the gNB is required to provide assistance information to the LTE eNB (second network node and page 2 steps 3 and 4 the LTE eNB decides which part of the proposed configuration to accept and sends the actual configuration to the UE)

ii. the first configuration from the first network node, determining whether or not to configure the wireless device with at least one of the second configuration and the first configuration, and initiating configuration of the wireless device based on a third result of the determination of whether or not to configure the wireless device (Nokia page 2 second paragraph the NR indicates a updated configuration and sends to the LTE eNB the LTE eNB accepts the configuration and sends the actual configuration to the UE)


Nokia does not teach
with second measurement gaps 

the first result being based on at least one of: 
a. a first status of the first carrier, and





However Gheorghiu does not teach

with second measurement gaps (Gheorghiu [0024] configuring the UE for measurement gaps)
the first result being based on at least one of: 
a. a first status of the first carrier (Gheorghiu [0025] receiving a band-specific measurement based at least in part of the capability of the receivers to measure one or more target bands (e.g., whether the band is measureable or not (first status))  and

 b. whether or not the wireless device is configured with a first configuration by the first network node, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, and
It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu for the same reason stated in claim 36.


As to claim 59, Nokia teaches a second network node configured to handle a second configuration for second 7Attorney Ref.: 1009-3655 / P71775 US2 measurements configured to be performed by a wireless device, the second network node comprising:
(Nokia page 2 LTE eNB); and 
one or more memory circuits coupled to the one or more processors and comprising, stored therein, program code for execution by the one or more processors, whereby the second network node is configured to (Nokia page 2 LTE eNB): 
determine whether or not to configure the wireless device with the second configuration, the second configuration being to configure the wireless device with second measurement gaps to perform second measurements on one of (Nokia page 1 section 3 first paragraph the gNB is required to provide assistance information to the LTE eNB (second network node and page 2 steps 3 and 4 the LTE eNB decides which part of the proposed configuration to accept and sends the actual configuration to the UE): 

Nokia does not teach
a first carrier and a second carrier, wherein to determine is configured to be based on at least one of: 
i. a first status of the first carrier, and 
ii. whether or not the wireless device is configured with a first configuration by a first network node being configured to have a first communication with the wireless device, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, and 
initiate providing a first indication based on a first result of the determination to at least one of a) the first network node and b) the wireless device.  
	However Gheorghiu does teach


i. a first status of the first carrier (Gheorghiu [0025] receiving a band-specific measurement based at least in part of the capability of the receivers to measure one or more target bands (e.g., whether the band is measureable or not (first status))  and 
ii. whether or not the wireless device is configured with a first configuration by a first network node being configured to have a first communication with the wireless device, the first configuration being to configure the wireless device with first measurement gaps to perform first measurements on the first carrier, and 
initiate providing a first indication based on a first result of the determination to at least one of a) the first network node and b) the wireless device (Gheorghiu [0025] the UE receives measurement gap indication)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu for the same reason stated in claim 36.


As to claims 37, 47, 53 and 60, the combination of Nokia and Gheorghiu teach the method of claim 36, 43, 50 and the node of claim 59, further comprising:
 initiating providing a second indication based on the first result of the determination to at least one of 
a) the first network node and
 b) the wireless device (Nokia page 2 figure reconfigure measurement (step 9))
the second indication indicating at least one of: 

ii. a parameter related to the second measurements (Nokia page 2 figure reconfigure measurement configuration (step 9))
 

As to claims 38, 48 and 57, the combination of Nokia and Gheorghiu teach the method of claim 36, 43 and 50, wherein at least one of the first network node and the second network node is an NR network node (Nokia page 2 NR gNB)


As to claims 39, 44 and 54, the combination of Nokia and Gheorghiu teach the method of claim 36, 43 and 50 further comprising: obtaining information regarding the first status of the first carrier (Gheorghiu [0025] receiving a band-specific measurement based at least in part of the capability of the receivers to measure one or more target bands (e.g., whether the band is measureable or not (first status))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu for the same reason stated in claim 36.










As to claim 40, the combination of Nokia and Gheorghiu teach the method of claim 39, wherein the information is obtained from at least one of: the first network node, and the wireless device (Nokia page 3 paragraph 5 the UE sends measurement reports to LTE and NR nodes)

As to claim 41, the combination of Nokia and Gheorghiu teach the method of claim 39, further comprising: initiating providing the obtained information to at least one of: the first network node (Nokia page 3 paragraph 5 the UE sends measurement reports to LTE and NR nodes)
 and the wireless device.  

As to claims 42, 49 and 58, the combination of Nokia and Gheorghiu teach the method of claim 36, 43 and 50, wherein a first carrier frequency of the first carrier is different than a second carrier frequency of the second carrier (Gheorghiu [0011] different measurement configurations for different CCs (carriers)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu for the same reason stated in claim 36.



As to claim 45, the combination of Nokia and Gheorghiu teach the method of claim 44, wherein the information is obtained from at least one of:  4Attorney Ref.: 1009-3655 / P71775 US2 the second network node, and the wireless device (Nokia page 3 paragraph 5 the UE sends measurement reports to LTE and NR nodes)


As to claim 46, the combination of Nokia and Gheorghiu teach the method of claim 45, further comprising: initiating providing the obtained information to at least one of: the second network node (Nokia page 3 paragraph 5 the UE sends measurement reports to LTE and NR nodes)
 and the wireless device.  




As to claim 51, the combination of Nokia and Gheorghiu teach the method of claim 50, wherein the determination of whether or not to configure the wireless device is further based on the first status of the first carrier (Nokia page 1 section 3 needs NR specific measurements, (first carrier not NR) and page 2 step 1 and 2 updated configuration (needs update, not existing NR measurements (first carrier) (Gheorghiu [0025] receiving a band-specific measurement based at least in part of the capability of the receivers to measure one or more target bands (e.g., whether the band is measureable or not (first status))  

		It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Nokia with Gheorghiu for the same reason stated in claim 36.


As to claim 55, the combination of Nokia and Gheorghiu teach the method of claim 54, wherein the information is obtained from at least one of: the first network node, and the second network node (Nokia page 1 section 3 gNB provides assistance information (from second network node) to eNB (LTE))

As to claim 56, the combination of Nokia and Gheorghiu teach the method of claim 54, further comprising: initiating providing the obtained information to at least one of: the first network node (Nokia page 1 section 3 gNB provides assistance information (from second network node) to eNB (LTE))
 and the second network node.  


As to claim 61, the combination of Nokia and Gheorghiu teach the second network node according to any of claim 59. further configured to: obtain information regarding the first status of the first carrier, initiate providing the information configured to be obtained to at least one of: the first network node (Nokia page 1 section 3 gNB provides assistance information (from second network node) to eNB (LTE)) and the wireless device.


Allowable Subject Matter
Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. The applicant states Nokia fails to disclose measurement gaps at all (page 3 first paragraph) and Gheorghui fails to disclose determining whether or not to configure based on the status of a carrier (page 3 third paragraph). The rejection of the independent claims relies on the teachings of two references. While Nokia did not specifically mention “measurement gaps” the secondary reference Gheorghiu went in depth with measurements gaps and the examiner relied on the combination to teach the whole. Nevertheless, the examiner has used Gheorghiu to reject the parts of the claim which mention measurement gaps. With respect to Gheorghiu not teaching configuration based on the status of the carrier the examiner points to Gheorghi [0060] In some cases, a base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (i.e., measurement gaps), and other related information. In some cases, measurement reports may be triggered by events related to the channel conditions of the serving cells or the neighbor cells. For example, in an LTE system a first report (A1) may be triggered when the serving cell becomes better than a threshold. Furthermore, a status of a first carrier is very broad, it can mean various things, including whether the carrier is measurable, as in if there’s even a carrier to measure. Signals can be classified as either on or off and the status can be on or off. The fact the device can measure anything must be related to the status – there’s a signal to be measured. For these reasons and . 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467